DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/20/2022 has been entered. Applicant has amended claims 1 and 4. Claims 1-2 and 4-11 are currently pending in the instant application. Examiner has canceled claim 3 due to examiner’s amendment below. Applicant’s amendments have overcome each objection previously set forth in the Final Office Action mailed 11/26/2021. 
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 01/20/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C 102 rejection of claim 1 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for the Examiner’s Amendment was given in a telephone call on 02/17/2022 with Christine Mogenis. This Examiner’s Amendment is directed to the entered claim set dated 01/20/2022. Claim 1 is amended to include the features of claim 3. Claim 3 is now canceled. The application has been amended as follows:
	Claim 1. An endoscope valve for switching connection states of a plurality of conduits formed in an endoscope, the endoscope valve comprising: 
	a cap including a leak hole through which a gas flowing via one of the plurality of conduits is dischargeable to an outside; and 
	a shaft having an end that is connected to the cap, the shaft having a rod shape, extending in a longitudinal direction, the shaft comprising: 

		a seal member including a protrusion portion provided in the hole portion and in the communication hole, the protrusion portion protruding in the intersection direction from the communication hole, wherein the hole portion passes through a central axis of the main body portion.
Allowable Subject Matter
Claims 1-2 & 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claim in the amendment submitted on 01/20/2022 could either not be found or was not suggested in the prior art of record.
	Takemoto teaches generally of an endoscope valve for switching connection states of a plurality of conduits formed in an endoscope, the endoscope valve comprising: a cap including a leak hole through which a gas flowing via one of the plurality of conduits is dischargeable to an outside; and a shaft having an end that is connected to the cap, the shaft having a rod shape, extending in a longitudinal direction, the shaft comprising: the main body portion further including a communication hole that is a hollow portion extending in a direction intersecting the longitudinal direction of the shaft, the communication hole communicating with the hole portion and with an outside of the main body portion; and a seal member including a protrusion portion 
	Although Takemoto teaches of a seal member including a protrusion portion provided in communication hole, Takemoto does not teach of a main body portion including a hole portion extending in the longitudinal direction of the shaft, and a seal member including a protrusion portion provided in both the hole portion and in the communication hole, wherein the hole portion passes through a central axis of the main body portion.
	Kono (JP4674383B2) teaches of an endoscopic device including an endoscope valve for switching connection states of a plurality of conduits formed in an endoscope, the endoscope valve comprising: a cap, a shaft having an end that is connected to the cap, the shaft having a rod shape, extending in a longitudinal direction, the shaft comprising: a main body portion including a hole portion extending in the longitudinal direction of the shaft, the shaft comprising: a main body portion including a hole portion extending in the longitudinal direction of the shaft.
	Although Kono teaches of a main body portion including a hole portion extending in the longitudinal direction of the shaft (Fig. 8A - air supply passage 104A), wherein the hole portion passes through a central axis of the main body portion, Hayashi does not expressly teach of a seal member including a protrusion portion provided in the hole portion and in the communication hole.
	Hayashi (US 2011/0245606 A1) teaches of an endoscopic device including an endoscope valve for switching connection states of a plurality of conduits formed in an endoscope, the endoscope valve comprising: a cap including a leak hole, and a shaft having an end that is connected to the cap, the shaft having a rod shape, extending in a longitudinal direction, the shaft comprising: a main body portion including a hole portion extending in the longitudinal direction 
	Although Hayashi teaches of a main body portion including a hole portion extending in the longitudinal direction of the shaft (Fig. 2- axial passage 45c), wherein the hole portion passes through a central axis of the main body portion, Hayashi does not expressly teach of a seal member including a protrusion portion provided in the hole portion and in the communication hole.
	In conclusion, the prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claim 1, therefore the claimed invention was not obvious before the effective filing date. An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention. The dependent claims are in the state of allowance due to depending from allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795